United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-823
Issued: July 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 25, 2013 appellant filed a timely appeal from the January 28, 2013 merit
decision of the Office of Workers’ Compensation Programs’ (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish an emotional
condition in the performance of duty with disability beginning around April 7, 1996; and
(2) whether appellant met her burden of proof to establish that her fibromyalgia and bilateral
carpal tunnel syndrome were related to factors of her employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On November 29, 2012 the Board
issued an order remanding case.2 The Board explained that the case record did not contain the
most recent merit decision, dated October 14, 2003, nor the transcript of the hearing held on
July 15, 2003. The Board directed OWCP to reconstruct the record and to issue an appropriate
decision in order to preserve appellant’s appeal rights.
OWCP sought to reconstruct the record but was unable to locate a copy of the decision or
the hearing transcript. Accordingly, it conducted a de novo review of all the evidence in the
record since the last merit decision of February 6, 1998.
In the February 6, 1998 decision, OWCP had denied appellant’s claim for an emotional
condition and disability beginning on or about April 7, 1996. It found that, although she had
established two compensable work factors,3 the medical evidence had not established that the
accepted work factors caused or contributed to any emotional condition and that the medical
evidence had not established that work duties contributed to her fibromyalgia or bilateral carpal
tunnel syndrome. OWCP noted that the prior acceptance of the thoracic outlet syndrome with
resulting surgery remained in effect. It noted that “a separate decision will be rendered on
whether “any subluxations of the back are related to employment factors” upon further review of
x-rays.4
Medical evidence of record includes a July 21, 1995 treatment note from Dr. Fred
Stelson, a Board-certified psychiatrist, who noted that appellant reported feeling depressed since
mid-June. Appellant reported having difficulties with coworkers. Dr. Stelson assessed major
depression or an adjustment order. He also suspected personality pathology with paranoid
elements. In an April 8, 1996 treatment note, Dr. Stelson advised that appellant presented as
angry and depressed and stated that her reduced weight load at work led to conflicts with
coworkers. He stated that she should not work. Dr. Stelson continued submitting treatment
records.
In a February 23, 1998 report, Dr. Dan R. McFarland, a Board-certified diagnostic
radiologist, opined that the x-rays from May 31, 1995 to March 28, 1996 did not reveal any areas
of subluxation.

2

Docket No. 12-1132 (issued November 29, 2012).

3

OWCP found that the following arose in the performance of duty: at least two coworkers made remarks to
appellant about her work and verbal work disputes ensued in October 1995; on October 16, 1995, a Mr. McGinnis
indicated that she was getting away with stuff and she was a long time trouble maker; on October 17, 1995 he
questioned appellant’s placement of equipment and referred to her derogatorily; and a Mr. Jenkins yelled at her and
called her a liar in front of coworkers. As noted, infra, OWCP found other alleged matters were not compensable
factors of employment.
4

OWCP requested that Dr. Won Chae, Board-certified in diagnostic radiology, review appellant’s x-rays, but
there is no decision on this issue in the record.

2

OWCP received April 20, 2002 emergency room notes from Dr. Gary Kempler, Boardcertified in emergency medicine, who noted that appellant related doing heavy lifting and having
worsening pain over the last day. Dr. Kempler diagnosed chronic left-side pain. A May 9, 2002
emergency room report from Dr. Donald L. Freeman, an emergency room physician, noted
fibromyalgia. On May 27, 2002 Dr. Freeman saw appellant and diagnosed chronic neck and leg
pain. OWCP also received nurse’s notes.
In a July 25, 2008 report, Dr. Jon M. Wardner, a Board-certified physiatrist, noted that
electrodiagnostic studies showed no active radiculopathy. A September 3, 2008 left shoulder
magnetic resonance imaging (MRI) scan revealed mild left subdeltoid bursitis and
acromioclavicular (AC) joint osteoarthritis, mild supraspinatus and infraspinatus tendinosis
without tear. On September 10, 2008 Dr. Wardner noted that appellant was post left thoracic
outlet decompression, cervical rib resection and brachial plexus neurolysis in 1995. MRI scan
findings showed mild left median and ulnar mononeuropathies and chronic fibromyalgia
syndrome. Dr. Wardner questioned fibromyalgia as there was no diagnostic test to confirm the
diagnosis. He noted that fibromyalgia was a clinical diagnosis and appellant had left-sided
symptoms while, typically, fibromyalgia had symmetrical symptoms involving the upper and
lower body. In an April 13, 2009 report, Dr. Wardner noted that follow-up diagnostic testing
revealed bilateral median mononeuropathy at the wrist, worse on the right. The left ulnar
neuropathy had improved. Dr. Wardner diagnosed chronic left thoracic outlet syndrome. He
opined that, based on her description of her previous mail handler duties, “this type of repetitive
hand activity is a common risk factor for carpal tunnel syndrome.” Regarding fibromyalgia, he
explained that he did not have evidence that the diagnosis was established as “this condition is
idiopathic and is not related to any activity or injury. Fibromyalgia syndrome is thought to be
related to a sleep disorder or possibly an autoimmune disorder. There is no specific diagnostic
test which can either confirm or exclude fibromyalgia syndrome.” Dr. Wardner also stated that
“her left shoulder arthritis/bursitis/tendinitis was aggravated by her work activity, particularly
lifting heavy mail sacks. My opinion regarding the bilateral carpal tunnel syndrome and the left
shoulder condition is of reasonable medical probability.”
A June 3, 2009 MRI scan of the cervical spine, read by Dr. Michael J. Kasotakis, a
Board-certified diagnostic radiologist, revealed mild cervical spondylosis.
On July 1, 2009 OWCP referred appellant for a second opinion to Dr. Joseph P.
Femminineo, a Board-certified orthopedic surgeon. In a report dated July 23, 2009,
Dr. Femminineo described appellant’s history of injury and treatment and provided findings. He
determined that she had no active diagnoses that would be attributable to her work as a letter
carrier or mail sorter. Dr. Femminineo explained that the myofascial pain dated back to 1984
and was not related to work duties. He determined that appellant did not have evidence of any
active thoracic outlet syndrome.
In a January 5, 2011 report, Dr. Anita Craig, a Board-certified internist, noted that
appellant was seen for hip and left shoulder pain after falling while getting out of her Jacuzzi on
December 30, 2011. Appellant related that she lost her balance and fell backwards hitting the
shower door. Dr. Craig noted appellant’s history of injury and reviewed left hip and shoulder xrays. She found that appellant had an exacerbation of chronic back, left leg and left groin pain
with severe left hip osteoarthritis. Dr. Craig continued to treat her and submit reports. In an

3

October 25, 2011 treatment note, Dr. Mazen Abusamaan, a Board-certified internist, advised that
appellant had chronic neck pain and a likely diagnosis of fibromyalgia. In a November 16, 2011
report, Dr. David Saie, an internist, diagnosed fibromyalgia.5
By decision dated January 28, 2013, OWCP denied modification of the February 6, 1998
decision. It found that appellant had not met her burden of proof to establish an emotional
condition in the performance of duty with disability beginning on or around April 7, 1996.
Furthermore, appellant did not meet her burden of proof to establish that her fibromyalgia and
bilateral carpal tunnel syndrome were related to factors of her employment.
LEGAL PRECEDENT -- ISSUES 1 & 2
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.6 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA. On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.8
In emotional condition claims, the Board has held that, when working conditions are
alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory function,
must make findings of fact regarding which working conditions are deemed compensable factors
of employment and are to be considered by a physician, when providing an opinion on causal
relationship, and which working conditions are not deemed factors of employment and may not
be considered. If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a

5

On January 24, 2011 appellant appealed to the Board. On June 27, 2011 the Board issued an order dismissing
appeal, as appellant did not file a timely appeal. Docket No. 11-741 (issued June 27, 2011).
6

5 U.S.C. § 8102(a).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Peter D. Butt, Jr., 56 ECAB 117 (2004).

4

compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.9
Causal relationship is a medical issue10 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,11 must be one of reasonable medical certainty12
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.13
ANALYSIS -- ISSUES 1 & 2
Appellant alleged that she sustained an emotional condition as a result of several
incidents at work. On February 6, 1998 OWCP denied her claim for an emotional condition. It
found that, while appellant had established certain compensable employment factors, the medical
evidence did not establish that the accepted factors caused or contributed to her emotional
condition and associated disability. OWCP also found that her fibromyalgia and bilateral carpal
tunnel syndrome were not caused by factors of her employment. On appeal, appellant asserts
that the medical evidence is sufficient to establish her claim.
Regarding appellant’s emotional condition claim, the Board notes that her burden of proof
is not discharged by the fact that she has established compensable employment factors. To
establish her claim for an emotional condition, appellant must also submit rationalized medical
evidence establishing that her diagnosed emotional or psychiatric disorder is causally related to the
accepted compensable employment factor.14
The medical evidence of record does not contain any reasoned medical evidence
explaining how any of the accepted work factors caused or contributed to a diagnosed emotional
condition. Although the medical record contains evidence supporting that appellant has
depression or other emotional conditions, no physician has addressed how any of the specific
accepted work factors contributed to her emotional conditions. For example, in 1995 and 1996
treatment notes, Dr. Stelson reported diagnoses, noted disability and related that appellant
reported having difficulties with coworkers. He did not address any particular compensable
work factor and specifically explain how this contributed to her depression. Thus, appellant has
9

Lori A. Facey, 55 ECAB 217 (2004).

10

Mary J. Briggs, 37 ECAB 578 (1986).

11

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

See Morris Scanlon, 11 ECAB 384, 385 (1960).

13

See William E. Enright, 31 ECAB 426, 430 (1980).

14

See William P. George, 43 ECAB 1159, 1168 (1992).

5

submitted insufficient medical evidence to establish that her emotional condition, and any
associated disability, was causally related to compensable employment factors.
Regarding appellant’s physical conditions, the Board notes that, in addition to the
accepted thoracic outlet syndrome, she claimed that her fibromyalgia and bilateral carpal tunnel
syndrome were work related. The most relevant medical reports include a September 10, 2008
report in which Dr. Wardner diagnosed post left thoracic outlet decompression, cervical rib
resection and brachial plexus neurolysis in 1995; and mild left median and ulnar
mononeuropathies. Regarding fibromyalgia, Dr. Wardner questioned this diagnosis noting that
there was no diagnostic test which could confirm the diagnosis. He explained that fibromyalgia
typically involved symmetrical symptoms involving both the upper and lower body. However,
appellant had only left-sided symptoms. Thus, Dr. Wardner does not support that she has
fibromyalgia and he did not otherwise relate how any unaccepted diagnosis was causally related
to her work factors occurring on or before April 7, 1996. Medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.15
In an April 13, 2009 report, Dr. Wardner diagnosed chronic left thoracic outlet syndrome
and explained that appellant wanted her fibromyalgia syndrome and bilateral carpal tunnel
syndrome accepted by her employer. He opined that, based upon the description of her previous
work as a mail handler, her work would contribute to the development of bilateral carpal tunnel
syndrome. Dr. Wardner opined that “this type of repetitive hand activity is a common risk factor
for carpal tunnel syndrome.” Regarding the fibromyalgia, he again explained that he did not
have evidence to establish the diagnosis. Dr. Wardner indicated that “her left shoulder
arthritis/bursitis/tendinitis was aggravated by her work activity, particularly lifting heavy mail
sacks. My opinion regarding the bilateral carpal tunnel syndrome and the left shoulder condition
is of reasonable medical probability.” The Board finds that his opinion regarding bilateral carpal
tunnel syndrome and a left shoulder condition is insufficient because it is unclear upon which
work activities he is basing his opinion and whether he is aware that she last worked in 1996.
Without any description of how Dr. Wardner arrived at this opinion, it is unclear how he formed
this conclusion. While the medical opinion of a physician supporting causal relationship does
not have to reduce the cause or etiology of a disease or condition to an absolute certainty, it must
be explained by medical rationale and be based upon a complete and accurate medical and
factual background of the claimant.16 Other reports from Dr. Wardner do not provide medical
rationale explaining how work factors in 1996 and before caused or aggravated any nonaccepted
conditions.
Other medical reports submitted by appellant, are insufficient to establish appellant’s
claim as these reports to not specifically address how factors of appellant’s employment, which
ended in 1996, caused or contributed to her diagnosed medical condition. OWCP also received

15

Michael E. Smith, 50 ECAB 313 (1999).

16

Samuel Senkow, 50 ECAB 370 (1999); Thomas A. Faber, 50 ECAB 566 (1999).

6

notes from a nurse. Health care providers such as nurses are not physicians under FECA. Thus,
their opinions do not constitute medical evidence and have no weight or probative value.17
Furthermore, the Board notes that in a report dated July 23, 2009, the second opinion
physician, Dr. Femminineo determined that appellant had no active diagnoses that would be
attributable to her employment as a letter carrier or mail sorter. He explained that her myofascial
pain dated back to 1984 and was not related to her work duties. Dr. Femminineo determined that
appellant did not have evidence of any current active thoracic outlet syndrome.
The Board finds that appellant has not submitted rationalized medical evidence
establishing that her claimed conditions are causally related to the accepted compensable
employment factors.
Appellant has argued that her duties were repetitive and required that she “throw
mailbags” weighing up to 70 pounds and lift them over her head. The Board notes that the
employing establishment, in particular, Ms. McNally, denied that the bags weighed 70 pounds,
that she had to lift bags over her head, or that she had to do these activities by herself. The
Board notes that the issue in this case is medical in nature and, as noted, none of the medical
evidence offered an opinion on causal relationship. As explained, the medical evidence does not
establish that this work stoppage on April 7, 1996 was due to work factors.
The Board notes that OWCP, in its February 6, 1998, decision indicated that appellant
had established her claim for disability from work for surgery in December 1995 until her return
to limited duties sometime in January 1996. The record does not verify that she was paid for this
period of time. The Board also notes that in 1998 OWCP sent appellant’s x-rays to a physician
to have them reviewed for subluxation and in its February 6, 1998 decision, indicated that a
separate decision would be issued with regard to whether subluxations of the back were related
to employment factors upon further review of the x-rays. Once OWCP undertakes development
of the medical evidence, it has the responsibility to do so in a proper manner.18 As it began to
develop this aspect of the claim, it should have issued a decision. On return of the case record,
OWCP should review whether or not she received payment for the referenced time frame and
issue any appropriate payment. Additionally, it should issue a decision with regard to whether
subluxations of the back were related to employment factors upon further review of the x-rays.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

17

See Jane A. White, 34 ECAB 515, 518 (1983). See 5 U.S.C. § 8101(2). This subsection defines the term
“physician.” See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in
general, can only be given by a qualified physician).
18

Melvin James, 55 ECAB 406 (2004).

7

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an emotional
condition in the performance of duty with disability from work beginning on or around
April 7, 1996. Appellant also did not meet her burden of proof to establish that her fibromyalgia
or bilateral carpal tunnel syndrome conditions were employment related. OWCP shall further
address as appropriate whether she received appropriate wage-loss compensation in January and
December 1996 and whether she has any spinal subluxations that are due to employment factors.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.19
Issued: July 17, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

19

Richard J. Daschbach participated in the preparation of the decision but was no longer a member of the Board
after May 16, 2014.

8

